By the Court:
The part of the land sued for as to which the court dismissed the action, is not within the “red line map” of the water front of San Francisco, which was required to be made by the “Act to provide for the disposition of certain property of the State of California,” passed March 26,1851.
The commissioners appointed under the act (approved May 18, 1853) “to provide for the sale of the interest of the State of California, in the property within the water line front of the city of San Francisco,” had no power to sell any lands not within the tract delineated on the red line map. (Secs. 5, 7.)
Judgment and order affirmed.